Circuit Court for Baltimore County
Case No. 03-C-13-012845
Argued: October 7, 2014
                                         IN THE COURT OF APPEALS

                                              OF MARYLAND

                                           Misc. Docket AG No. 61

                                            September Term, 2013




                                     ATTORNEY GRIEVANCE COMMISSION

                                              OF MARYLAND

                                                      v.

                                          MICHAEL CARL HODES




                                             Barbera, C.J.
                                             Harrell
                                             Battaglia
                                             Greene
                                             Adkins
                                             McDonald
                                             Cathell, Dale R. (Retired,
                                             Specially Assigned)
                                                           JJ.


                                           PER CURIAM ORDER




                                            Filed: October 7, 2014
ATTORNEY GRIEVANCE                  *     In the
COMMISSION OF MARYLAND
                                    *     Court of Appeals

          v.                        *     of Maryland

                                    *     Misc. Docket AG No. 61
MICHAEL CARL HODES
                                    *     September Term, 2013


                           PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 7th day October 2014,

     ORDERED,   by   the   Court   of   Appeals    of   Maryland,   that the

Respondent, Michael Carl Hodes, be, and he is hereby, disbarred,

effective immediately, from the further practice of law in the

State of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Michael Carl Hodes from the register of attorneys, and pursuant to

Maryland Rule 16-760(e), shall certify that fact to the Trustees of

the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts,

pursuant to Maryland Rule 16-761(b), for which sum judgment is

entered in favor of the Attorney Grievance Commission of Maryland

against Michael Carl Hodes.



                                          /s/ Mary Ellen Barbera
                                         Chief Judge